Miller, J.:
This action is a representative action by a stockholder to enjoin certain wrongful acts of the defendants and to compel them to account as officers of the corporation. The Court of Appeals have, decided what a complaint in such an action should allege, i. e., (1) the cause of action in favor of the corporation, which should be stated in exactly the same manner and with the same detail of facts as would be proper in case the corporation had brought the action; (2) the facts which entitle the plaintiff.to. maintain the action in place of the corporation. (Kamnaugli v. Commonwealth Trust Company, 181 N. Y. 121.) The complaint contains forty-two paragraphs, very few of which have any relevancy whatever to a. cause of action in favor of the coloration. We shall not point out what is patent. The order should be reversed, with ten dollars costs and disbursements, and the motion granted, striking out all of the averments specified in the order to show cause and in the amended notice, except paragraphs 19, 37, 39 and 50.* Ingraham, P. J., Laughlin, Clarke and Scott, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion granted to extent stated in opinion.

 Sic. Probably intended for 40.-- [Rep.